IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-21128
                        Conference Calendar



ANDRE JOEL HOWARD,

                                          Plaintiff-Appellant,

versus

THE STATE OF TEXAS;
WORKERS COMPENSATION COMMISSION,

                                          Defendant-Appellee.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H-00-CV-2953
                       --------------------
                          August 21, 2001

Before KING, Chief Judge, and POLITZ and PARKER, Circuit Judges.

PER CURIAM:*

     Andre Howard appeals the district court’s dismissal of his

complaint for lack of subject-matter jurisdiction pursuant to

Fed. R. Civ. P. 12(b)(1).    Howard filed suit against the State of

Texas and its agency, the Texas Workers’ Compensation Commission

(the “Commission”), alleging violations of the Fourteenth

Amendment and defamation of character.   We review the district

court’s dismissal de novo.    See Den Norske Stats Oljeselskap As

v. Heeremac Vof, 241 F.3d 420, 424 (5th Cir. 2001).


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-21128
                                -2-

     Howard did not brief the jurisdictional issue and has

therefore abandoned it.   Yohey v. Collins, 985 F.2d 222, 224-25

(5th Cir. 1993); see also Price v. Digital Equip. Corp., 846 F.2d

1026, 1028 (5th Cir. 1988).   Nevertheless, “in the absence of

consent a suit in which the State or one of its agencies or

departments is named as the defendant is proscribed by the

Eleventh Amendment.”   Pennhurst State Sch. & Hosp. v. Halderman,

465 U.S. 89, 100 (1984)   Howard has not shown that the Commission

or the State of Texas has waived immunity from suit.    The appeal

is without arguable merit and thus frivolous.     Howard v. King,

707 F.2d 215, 219-20 (5th Cir. 1983).     It is therefore DISMISSED.

5TH CIR. R. 42.2.